Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicants Arguments
Applicants argue that Fertey is not appropriate art because it deals with vaccine development while Delorme and applicants’ invention specifically deal with platelet lysate.  Delorme, Fertey, and applicants’ invention are all analogous art because they deal with methods of sterilizing biologically sensitive materials.  Therefore, it is applicable to combine Delorme and Fertey in the instant rejection.  Similarly, Furuta is also analogous art because it deals with sterilization of a sensitive biological material.


	Applicants further argue, “Fertey teaches away from using electron beam radiation having an energy level higher than 1 MeV to avoid generation of X-rays and corresponding use of complex shielding, which would prevent direct integration of radiation technologies in biological production facilities.”  

Applicants argue that “Fertey teaches asway from using electron beam radiation having an energy level higher than 1 MeV to avoid generation of X-rays and corresponding use of complex shielding.”   The noted paragraph of Fertey states the following, The higher the energy for generating the electrons, the more penetrating the electrons are, however, when a high-energy (greater than 1 MeV) electron beam is used, large amounts of X-rays are also generated.  Therefore, similar to gamma-rays, irradiation facilities have to include complex shielding constructions for protection of staff and the environment.  This excludes a direct integration of gamma radiation or high-energy technologies in biological production facilities….”

This paragraph doesn’t state that energy levels over 1 MeV are dangerous to biological specimens.  It states that going over this energy level requires the facility to have protection for staff/personnel which can be provided as required.  Therefore, it is not a teaching away because higher energy levels are possible as long as there are adequate safe guards put in place.

	Applicants also argue that Chou does not provide an adequate teaching that covers the limitation of claim 4 which teaches lying platelets after irradiation and not before.  Chou teaches treating composition containing platelets in order to reduce pathogen load/unwanted contamination.  Chou teaches direct treatment on platelets without having first lysed them.  There would have been motivation to have used irradiation before lysing because it has already been shown to preserve important platelet growth factors present.  The main thing irradiation does is destroy pathogens so that would provide a motivation for using such an irradiation method whether or not the platelets were actually lysed.  The end result is lysed platelets so even if some platelets are lysed by an irradiation sterilization process, negative effects would be minimal.  

	In regards to the specific concentrations of endogenous platelet factors in the claims, those particular concentrations would have been obvious.  Because Delorme’s irradiation process maintains a high level of viability for endogenous platelet growth factors, and the secondary references teach the method of the claimed invention, it would be obvious for the viable growth factors to fall within the claimed concentrations.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-13,19, 21-24, 26, 28, and 32, 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over US10946046B2 Delorme et al. (Priority date 05-27-2016) (hereinafter referred to as Delorme et al) in view of Fertey et al. Viruses. 2016;8(11):319 (hereinafter referred to as Fertey et al),  and further in view of Furuta et al. Exp Anim. 2002;51(4):327-34 (hereinafter referred to as Furuta et al).

Regarding claims 1, 3, 45- Delorme et al teaches that platelet lysates are advantageous because they comprise a large quantity of growth factors such as transforming growth factor beta (TGF-β), epidermal growth factor (EGF), platelet-derived growth factor-AB (PDGF-AB), insulin-like growth factor (IGF-1), vascular endothelial growth factor (VEGF), and fibroblast growth factor 2 (FGF-2 or basic FGF) (Column 1, lines 28-36). However, platelet lysates carry a risk of pathogenic contamination (Column 1, lines 47-52). As such, there is a need to develop safer platelet lysates for cell culture (Column 1, lines 51-52). They teach that traditional methods for sterilization (i.e. pathogen reduction) include filtration, treatment with solvents/detergents, and gamma irradiation (Column 1-2, lines 53-67 and 1-31, respectively). However, gamma irradiation, even of freeze dried samples, can lead to loss of activity for growth factors (Column 2, 25-30). To this end, Delorme et al teaches an improved method for the sterilization of platelet lysate, the method comprising freezing a liquid platelet lysate to obtain a frozen lysate, and then irradiating the frozen platelet lysate with ionizing radiation (Abstract; Column 2, lines 55-67). They teach that the irradiation was adapted to preserve at least 80% of the concentration of at least one of the endogenous growth factors (Abstract; Column 2, lines 55-67). Furthermore, they teach that, surprisingly, when a platelet lysate is irradiated while frozen with a high dose of gamma irradiation the composition retained satisfactory biological activity (Column 2, lines 39-43; Column 6, lines 34-40). 
	Regarding claim 6- Delorme et al teaches that the irradiation was carried out at an absorbed dose range of 20-60 kGY (Column 6, lines 16-18). 
	Regarding claim 9- Delorme et al teaches that the platelet lysate retained more than 50% of the initial levels of growth factors including TGF-β, EGF, PDGF-AB, IGF-1, VEGF, and basic FGF (bFGF) (Fig. 1; Column 6, lines 34-42). 
	Regarding claim 13- Teaches that in practice irradiation of the frozen platelet lysate is carried out at a low temperature, such as placing the platelet lysate in dry ice during irradiation (Column 6, lines 26-28).
	Regarding claim 26- Delorme et al teaches that the platelet lysate is packaged in a freezing-resistant container and particularly a bag (Column 5, lines 24-27). They further teach that once platelet lysates were produced from platelet concentrate they were transferred to small bags and frozen at -80oC (Columns 8-9, lines 52-67 and 1-8, respectively). As bags are deformable and contain the platelet lysate as a liquid prior to freezing, they will take on a first shape prior to freezing. The liquid platelet lysates will then be frozen in the bag with the first shape to provide a frozen composition. As such, the teachings of Delorme et al are considered to meet the limitations of claim 26.
	Regarding claim 28- Delorme et al teaches that a base culture medium was supplemented with sterilized platelet lysate and was found to be beneficial for mesenchymal stem cell proliferation (Column 8, lines 17-23; Column 10, lines 35-56). As the platelet lysate was included in a culture medium and used to culture cells it would have been thawed and in a liquid form.
	Regarding claim 32- Delorme et al teaches that following irradiation TGF-β was at a level of at least 20ng/mL, EGF at a level of at least 1000 pg/mL, bFGF at a level of at least 50 pg/mL, and PDGF-AB at a level of at least 10 ng/mL (Fig. 1; Column 3; lines 14-18).  
While Delorme et al teaches a method of reducing pathogens in a platelet lysate using ionizing radiation, they fail to teach wherein the ionizing radiation is electron beam radiation (claim 1). Additionally, while Delorme et al teaches the ionizing radiation was administered at a dose range of 20-60 kGY they fail to teach wherein electron beam radiation was administered at a dose of 10- 100 kGY (claim 6). Furthermore, while Delorme et al teaches the platelet lysates retained growth factors following gamma radiation, they fail to teach wherein the growth factors were retained following electron beam radiation (claims 9 and 32). Delorme et al fails to teach the method of claim 9 wherein said irradiating provides a dose of electron beam radiation effective to achieve at least a 3-Log reduction in at least one virus in the composition (claim 10). Lastly, Delorme et al fails to teach wherein the irradiating occurs at a dose effective to achieve a reduction in a level of at least one virus (claim 21), wherein the level is a 3-Log reduction (claim 22), or wherein the virus is a bovine viral diarrhea virus (claim 23).
	Regarding claims 1, 9, and 32- Fertey et al teaches that inactivated vaccines are commonly produced by incubating the pathogens with chemicals such as formaldehyde or B-propiolactone (Abstract). However, this process is time consuming and there is a high degree of variability in the efficiency of inactivation (Abstract). Furthermore, chemical processes cam impact the efficacy of the resulting vaccine by altering protein structure (Introduction, paragraph 01). As such, there is a need for procedures that can be carried out rapidly and are better able to preserve the antigenic structures (Introduction, paragraph 01). They teach that possible alternatives include the use of radiation technologies, as ionizing radiation has the benefit of acting quickly while predominantly damaging nucleic acids and conserving antigenic structures (i.e. maintaining protein structure) (Abstract; Introduction, paragraph 02). Furthermore, while gamma irradiation is effective at penetrating liquid and solid materials, this method may result in secondary radiation-induced damage which may damage proteins (Introduction, paragraph 02). Fertey et al teaches that, in contrast, electron beam irradiation can be used as an adjustable on-off technology and provides a much more exact dosing option than gamma radiation (Introduction, paragraph 02). This allows compositions to be exposed to shorter durations of radiation exposure, which can limit the potential degradation of proteins (Introduction, paragraph 02). Lastly, Fertey et al teaches that electron beam radiation resulted in the inactivation of influenza A virus, porcine reproductive and respiratory syndrome virus, and equine herpesvirus while maintaining the integrity of antigens (i.e. proteins) (3.1 Low- energy accelerated electrons efficiently inactivate pathogens and lead to a dose dependent fragmentation of viral RNA, paragraphs 01 and 02; Page 7, 3.2 Integrity of antigens is maintained after LEEI for influenza A and other pathogens; Fig. 1; Table 1; Discussion, paragraph 01-02). 
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of reducing pathogens in a platelet lysate taught by Delorme et al and replace gamma irradiation with electron beam radiation. One of ordinary skill in the art would have been motivated to do so to prevent secondary radiation-induced damage to proteins and to better control the dose of radiation administered, as taught by Fertey et al. One of ordinary skill would have a reasonable expectation of success as Fertey et al teaches electron beam radiation was effective for reducing the viral titers of several different viruses. Additionally, Fertey et al teaches that electron beam radiation maintained the integrity of antigenic proteins. Therefore, one of ordinary skill in the art would reasonably expect that electron beam radiation would also maintain the structure of proteins found in other compositions, such as growth factors found in a platelet lysate.
	Regarding claims 6, 10, and 21-23- In addition to the teachings above, Fertey et al teaches that electron beam radiation resulted in the inactivation of influenza A virus, porcine reproductive and respiratory syndrome virus, and equine herpes virus in a dose dependent manner (3.1 Low- energy accelerated electrons efficiently inactivate pathogens and lead to a dose dependent fragmentation of viral RNA, paragraphs 01 and 02; Fig. 1; Table 1; Discussion, paragraph 01-02). The amount of absorbed electron beam radiation ranged from 5 to 50 kGY (3.1 Low- energy accelerated electrons efficiently inactivate pathogens and lead to a dose dependent fragmentation of viral RNA, paragraphs 01 and 02; Table 1). They teach that electron beam radiation was able to completely neutralize viruses, demonstrating between a 3 to 5 log reductions in viral titer (Table 1). 
	Regarding claims 43-44 Furthermore, paragraph 36 of Delorme states that the endogenous growth factors are preserved at a level of 80% the normal level of endogenous growth factors.  This preservation ability would apply to the claimed endogenous growth factors which include  factors such as IGF-1, PDGF-AB, TGF-beta1, EGF, VEGF, bFGF, and VEGF, etc.  By utilizing the energy level range of Furata, it would be expected that such factors would be adequately preserved as well and have concentrations which fall within the prescribed ranges of claims 43-44, 

	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of reducing pathogens in a platelet lysate taught by Delorme et al to replace gamma radiation with electron beam radiation at a dose capable of reducing viral titers by a desired amount. One of ordinary skill in the art would have been motivated to optimize the dose of electron beam radiation to maximize the microbicidal activity while retaining the function of desired proteins such as growth factors. One of ordinary skill would have a reasonable expectation of success as Fertey et al teaches that microbicidal activity was a result effective variable (i.e. dose dependent), and is therefore capable of optimization. Lastly, one of ordinary skill in the art would have a reasonable expectation of success in killing bovine viral diarrhea virus as Fertey et al teaches that electron beam treatment was effective for killing several different types of virus. Therefore, one of ordinary skill in the art would expect that electron beam radiation would similarly work on other viruses.
Regarding claims 1, 7, 8, 11, 12, and 19,24- Fertey et al additionally teaches that a limitation of electron beam radiation is that the radiation is less penetrating than gamma rays and the degree of penetration is dependent on the amount of energy used for generating electrons (Introduction, paragraph 02).
	However, the teachings of Delorme et al and Fertey et al fail to teach the following:
Wherein the electron beam radiation is applied to a first side of the frozen composition and to a second side of the frozen composition opposite the first side, and wherein the maximum thickness of frozen mass between the first side and the second side is about 5 cm or less (claim 7)
The method of claim 7, wherein during irradiation the frozen composition is contained within a container, and wherein the electron beam radiation penetrates through the container and into the frozen composition (claim 8).
Wherein the average thickness of the frozen composition is in the range of 0.5 cm to 5 cm (claim 11).
Wherein the electron beam radiation has an energy level of greater than 1 MeV or about 5 to about 15 MeV (claims 1 and  12 respectively).
Wherein the electron beam radiation is applied to a first side of the frozen composition in a direction in which the frozen mass has an average thickness of about 5 cm or less (claim 19).
Wherein the irradiating is conducted so as to provide a max/min dose ratio of about 2:1 or lower (claim 24).

Regarding claims 1, 7, 8, 11, 12, 19, and 24- Furuta et al investigated the use of electron beam sterilization as an alternative to gamma radiation for laboratory animal diets, including both solid and powder diets (Abstract). They teach that electron beams are capable of sterilizing (i.e. reducing pathogens) products much faster than gamma rays since their output in a given time is greater (Introduction, paragraph 03). Additionally, they teach that cheaper running costs and easier radiation safety controls are also factors that contribute to the economic advantage of electron beam sterilization (Introduction, paragraph 03). Furuta et al teaches that the major drawback of electron beam radiation is the low penetration power, which may be compensated by employing high-energy electrons (Introduction, paragraph 03). Therefore, Furuta et al chose to irradiate food products with 10-MeV electrons (Abstract; Introduction, paragraph 04). The doses of radiation examined were 30 and 50 kGy (Introduction, paragraph 04). 
Furuta et al teaches that the dose of radiation administered to the solid diets reached a maximum at a depth around 30 mm, while the powder diets received a maximum dose at a depth between 15 and 30mm (Results, paragraph 01). After the maximum, the doses of radiation decreased with increasing depth and reached less than 1 kGy at the bottom (Results, paragraph 01; Table 1 and 2). Importantly, irradiating both sides of the carton holding the food resulted in lower pathogen survival and a more uniform absorbed (i.e. the max/min ratio is closer to 1:1), or measured, dose compared to single side irradiation (Tables 3-5; Results, paragraph 02; Discussion, paragraph 02). Lastly, Furuta et al teaches that in order to use electron beams for sterilization, it is essential to know the optimum depth-dose profile within the samples to ensure a sufficient dose to sterilize the entire package (Discussion, paragraph 01). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of reducing pathogens in a platelet lysate taught by Delorme et al and Fertey et al to include a container that permits electron beam penetration and to irradiate both sides of the container (claims 7 and 8). Additionally, it would have been obvious to one of ordinary skill to modify the method of reducing pathogens in a platelet lysate by optimizing the thickness of the frozen composition (claims 7, 11), the energy level of the electron beam (claim 12), the direction of the electron beam and distance of penetration (19), and the max/min dose ratio (claim 24). One of ordinary skill in the art would have been motivated to include a container through which electron beam radiation could be administered, and to administer electrons at an appropriate energy, to ensure the electron beam radiation reached the entire composition/container to achieve pathogen reduction in the complete product (i.e. a platelet lysate), as taught by Furuta et al (claims 1,7, 8, and 12). Additionally, one of ordinary skill would be motivated to irradiate both sides of the composition to ensure that the doses of radiation were uniform (i.e. a min/max ratio close to 1:1), and that an amount of radiation capable of reducing the viral burden reached the entire composition, as taught by Furuta et al (claims 7 and 24). Furthermore, one of ordinary skill would be motivated to optimize the size of the composition to be irradiated, as well as the direction of the electron beam, as Furuta et al and Fertey et al teach that electron beam radiation has a low ability for penetration that is dependent on the energy of the electrons. Therefore, one of ordinary skill in the art would be motivated adjust the size of the composition, the direction of the electron beam, and the energy of the electrons to improve the degree of pathogen reduction, as doing so would alter the amount of radiation and the absorbed dose that reaches the composition (claims 1, 7, 11, 12, and 19). One of ordinary skill would have a reasonable expectation of success as Furuta et al and Fertey et al teach that the penetration of electron beam radiation is dependent on the strength of the electron beam, and is therefore a result effective variable that can be optimized. Additionally, one of ordinary skill would expect that optimizing the size of the composition to be irradiated would have a similar result, as decreasing the size would ensure more of the composition receives radiation capable of reducing pathogen burden. Lastly, one of ordinary skill in the art would reasonably expect that irradiating both sides of a composition would improve pathogen reduction, as Furuta et al teaches that doing so ensured the amount of radiation received by the composition was more uniform and resulted in a greater reduction in the presence of pathogens.


	Claims 1, 2, 4, 28, 29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US10946046B2 Delorme et al. (Priority date 05-27-2016) (hereinafter referred to as Delorme et al) in view of Fertey et al. Viruses. 2016;8(11):319 (hereinafter referred to as Fertey et al), and Furuta et al. Exp Anim. 2002;51(4):327-34 as applied to claim 1 and 28 above, and further in view of Chou et al. ISBT Science Series 12 Feb. (2017): 168-175 (hereinafter referred to as Chou et al).
	The teachings of Delorme et al., Fertey et al, and Furuta et al., regarding the limitations of claims 1 and 28 have been discussed previously.
	Regarding claim 4- Delorme et al teaches that a platelet lysate can be prepared by obtaining a platelet concentrate and subjecting it to one or more freeze/thaw cycles (Page 2 and 3, columns 4-5).
	Regarding claim 33- Delorme et al teaches that a platelet lysate can be prepared by obtaining a platelet concentrate and subjecting it to one or more freeze/thaw cycles (Page 2 and 3, columns 4-5). Delorme et al teaches that following irradiation of a platelet lysate TGF-B1 was measured at a level of at least 20ng/mL, EGF at a level of at least 1000 pg/mL, bFGF at a level of at least 50 pg/mL, and PDGF-AB at a level of at least 10 ng/mL in the platelet lysate (Fig. 1; Column 3; lines 14-18).
	However, Delorme et al, Fertey, Fureta  et al fail to teach wherein a platelet concentrate is irradiated (claim 2) prior to preparing a platelet lysate (claim 4), or wherein irradiating a platelet concentrate prior to preparing a platelet lysate results in a platelet lysate having TGF-1 at a level of at least 20 ng/mL; and/or EGF at a level of at least about 1000 pg/mL; and/or FGFb at a level of at least 50 pg/mL; and/or PDGF-AB at a level of at least about 10 ng/mL (claim 33). Lastly, Delorme et al and Fertey et al fail to teach wherein after irradiating the frozen composition is thawed for form a liquid and transferred to one or more containers in a sterile transfer operation (claims 28 and 29).
	Regarding claims 2, 4, and 33- Chou et al teaches that human platelet lysates (HPLs) obtained from therapeutic-grade platelet concentrates are rich in growth factors and other bioactive molecules (Abstract; Introduction, paragraph 01). HPL is increasingly evaluated as a substitute for fetal bovine serum (FBS), and is likely to become the next “gold standard “supplement for clinical-grade ex vivo propagation of human cells (Abstract; Introduction, paragraph 03; Page 169, Human platelet lysate as “gold standard” supplement of growth media for cell cultures). They teach that HPL standardization, including a dedicated viral inactivation or removal treatment for larger pools, is expected in the next few years, broadening the applications of cell therapy and regenerative medicine (Abstract). However, the use of HPL also carries the risk for transmission of infectious agents, especially viruses (Page 171, Pathogen safety). While pooling platelet concentrates provides a means for improving the consistency of HPL quality, it also increases the risk of pathogen contamination (Pathogen safety, paragraph 01). Therefore, there is a need for countermeasures to increase safety, particularly with regard to viruses (Pathogen safety, paragraph 01). Chou et al teaches that the most optimal approach to viral safety is the implementation of dedicate viral/pathogen inactivation treatments and that two such methods seem feasible (Pathogen safety, paragraph 03). The first includes the use of pathogen reduction treatments (PRT) on platelet concentrate, such as UV-based photoinactivation with or without the presence of a photosensitizer (Pathogen safety, paragraph 03). Such treatment did not alter the growth promoting properties of the final platelet lysate product compared to untreated platelet lysate (Pathogen safety, paragraph 03). The second approach includes viral reduction treatments applied to the pooled HPLs, such as solvent/detergent treatments, pasteurization, nanofiltration, or other methods (Pathogen safety, paragraph 03).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of reducing pathogens in a platelet lysate taught by Delorme et al and Fertey et al to include reducing pathogens in a platelet concentrate by applying electron beam irradiation prior to preparing a platelet lysate. One of ordinary skill in the art would have been motivated to do so as pathogen contamination of platelet lysates was a known problem in the art, as taught by Chou et al and Delorme et al. Therefore, one of ordinary skill in the art would be motivated to try both approaches for producing a platelet lysate with a reduced amount of pathogens, either treating the platelet concentrate or platelet lysate, as taught by Chou et al. One of ordinary skill would have a reasonable expectation of success as Chou et al teaches that UV-based photoinactivation of platelet concentrate did not affect the final platelet lysate product. Additionally, Delorme et al demonstrated that platelet lysates subjected to gamma irradiation retained most of the growth factors found prior to irradiation. Lastly, Fertey et al demonstrated that electron beam irradiation was capable of viral inactivation while still retaining the structure of antigenic proteins. Together, the teachings of Chou et al, Delorme et al, and Fertey et al would lead one of ordinary skill to expect that subjecting a frozen platelet concentrate to electron beam irradiation would similarly achieve a reduction in the presence of viral contaminants while maintaining the functionality, structure, and concentration of growth factors present in the composition.   
	Regarding claims 28 and 29- In addition to the above teachings, Chou et al teaches that the final processing steps of manufactured platelet lysates includes the removal of cell debris and insoluble materials by centrifugation, filtration of the lysate, and dispensing the platelet lysate into final containers and freezing the compositions until further use (Page 170, Final processing; Fig. 1 and Fig. 2). This includes the dispensing the platelet lysate into one or more containers as demonstrated in Fig. 2 of Chou et al (Fig. 2). 
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of reducing pathogens in a platelet lysate taught by Delorme et al and Fertey et al to include thawing the platelet lysate following irradiation and to sterilely transfer the liquid composition to one or more containers. One of ordinary skill in the art would have been motivated to do so to package the manufactured products for sale or distribution, as Chou et al teaches this is typically the final step in platelet lysate manufacturing. Additionally, one of ordinary skill would be motivated to transfer the liquid in a sterile manner to ensure that the composition was free of pathogens, especially as the method of Delorme et al is intended to sterilize the composition. Lastly, sterilely transferring the platelet composition into one or more containers would necessitate the thawing of the frozen composition. Therefore, one of ordinary skill in the art would be motivated to thaw the frozen platelet composition into a liquid to facilitate its dispensing into one or more containers. One of ordinary skill would have a reasonable expectation of success methods for thawing and dispensing liquids into one more containers in a sterile transfer operation were well known in the art prior to the effective filing date of the claimed invention. 

Conclusion
Status of the claims 

All claims are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657